2014 IL 115769



                                 IN THE
                            SUPREME COURT
                                   OF
                          THE STATE OF ILLINOIS



                                    (Docket No. 115769)

        THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v. DERRICK A.
                           CUMMINGS, Appellee.


                               Opinion filed March 20, 2014.



        JUSTICE THEIS delivered the judgment of the court, with opinion.

        Justices Freeman, Kilbride, Karmeier, and Burke concurred in the judgment and
     opinion.
        Chief Justice Garman dissented, with opinion, joined by Justice Thomas.


                                         OPINION

¶1       The narrow issue in this case is whether a police officer violated the fourth
     amendment when, after stopping a van solely because it was registered to a woman
     with an outstanding arrest warrant, he asked the male driver for a driver’s license. For
     the reasons that follow, we affirm the judgment of the appellate court, which affirmed
     the circuit court of Whiteside County’s decision to grant defendant Derrick Cummings’
     motion to suppress evidence. 2013 IL App (3d) 120128.



¶2                                    BACKGROUND

¶3      On January 27, 2011, the defendant received a citation for driving while license
     suspended. 625 ILCS 5/6-303(d) (West 2010). The State later charged him by
     information with that offense, a Class 4 felony. The defendant filed a motion to
     suppress evidence.

¶4       At the hearing on that motion, the defendant testified that on the evening he was
     ticketed, he was driving a van owned by a woman named Pearlene Chattic on a
     four-lane road in the City of Sterling. A marked police squad car pulled alongside the
     van at a stop sign. The defendant proceeded through the intersection, and the police
     officer followed him for several minutes before activating the squad car’s lights.
     According to the defendant, he had not violated any traffic laws. The citations that he
     received were unrelated to the movement or the condition of the van.

¶5       Officer Shane Bland of the Sterling Police Department testified that on the evening
     the defendant was ticketed, he was on patrol when he encountered a van driving in front
     of his squad car. According to Officer Bland, “It appeared that the registration on the
     vehicle had expired.” Officer Bland checked the van’s registration. He learned that the
     registration was valid, but also that the van’s owner, Chattic, was “wanted on a
     warrant.” Officer Bland pulled next to the van at a stop sign and attempted to identify
     the driver as Chattic, but “the driver pinned themselves [sic] back in the seat,”
     obstructing his view. He was unable to determine whether the driver was a woman or a
     man.

¶6       Officer Bland testified that the driver proceeded through the intersection, and he
     activated his squad car’s emergency lights. Officer Bland exited the squad car and
     approached the van. Before he spoke to the driver, he determined that the driver was a
     man. Officer Bland stated that he asked the defendant for a driver’s license and proof of
     insurance and he explained why he stopped the van. The defendant had no license. If he
     had produced a license and proof of insurance, Bland would have let him go.
     According to Officer Bland, asking for a license and proof of insurance is “standard
     operating procedure” when a car has been curbed.

¶7       On cross-examination by defense counsel, Officer Bland testified that he knew
     Chattic was a woman. Officer Bland acknowledged that his written report of the
     incident indicated as he pulled next to the van, its driver looked at him. He insisted,
     however, that he could not see the driver’s face. Officer Bland stated that the only
     reason he stopped the van was Chattic’s arrest warrant. He did not observe any other
     violations of law by the driver or the van. Officer Bland repeated that before he spoke
     to the driver, he determined the driver was a man. Bland first requested a driver’s


                                             -2-
     license and proof of insurance as a matter of routine. After the defendant said he did not
     have a license, Officer Bland explained the reason for the stop.

¶8       The trial court granted the motion. The court stated that here the facts were not
     disputed, but the issue was complicated by the applicable case law. The court observed:

            “[T]his was easy, *** this was not because [Officer Bland] *** saw a traffic
            violation, this was not because he thought that [the defendant] was somebody
            who was wanted. This was really simple. He was looking for Pearlene Chattic
            and he clearly can see this is not Pearlene Chattic. And I commend him for not
            trying to sugar coat that at all *** because he just said, *** I could tell right
            away it wasn’t her.

                *** [O]nce he makes that determination on a very simple reason for the
            stop, I think going anywhere further with that, without further explanation to an
            individual who *** clearly had to believe that he was not free to leave, I think
            that’s going one step [beyond].”

     After the trial court denied the State’s motion to reconsider, the State appealed pursuant
     to Rule 604. Ill. S. Ct. R. 604 (eff. July 1, 2006).

¶9       The appellate court affirmed. 2013 IL App (3d) 120128. The court initially noted
     the parties did not dispute that the purpose of the stop—determining whether the driver
     of the van was Chattic—was initially lawful, but only that the request for the
     defendant’s license after that purpose dissipated violated the fourth amendment. Id.
     ¶ 11. The appellate court stated, “Although it may be common protocol for police to
     request a person’s driver’s license anytime a motorist has been lawfully stopped, that
     request must be analyzed through the lens of constitutional reasonableness, mindful
     that a lawful seizure can become unlawful if it is prolonged beyond the time needed to
     complete the stop.” Id. ¶ 12 (citing Illinois v. Caballes, 543 U.S. 405 (2005), and
     People v. Harris, 228 Ill. 2d 222 (2008)). The court continued, “Except where there is
     articulable and reasonable suspicion that a motorist is unlicensed or the vehicle is
     unregistered, or that either the motorist or vehicle is in violation of the law, stopping
     and detaining a motorist in order to check his credentials is unreasonable under the
     fourth amendment.” 2013 IL App (3d) 120128, ¶ 12 (citing Delaware v. Prouse, 440
U.S. 648 (1979)). Here, as soon as Officer Bland determined that Chattic was not the
     driver of the van, any reasonable suspicion of criminal activity vanished, and seizure
     became unlawful because there was no longer a fourth amendment justification for the
     stop. 2013 IL App (3d) 120128, ¶ 13. The appellate court discussed People v. Bradley,
                                             -3-
       292 Ill. App. 3d 208 (1997), upon which the State relied, and concluded it was wrongly
       decided. 2013 IL App (3d) 120128, ¶ 14.

¶ 10       Justice Wright dissented. Justice Wright insisted that a police officer may approach
       a driver to explain the basis for a traffic stop and to request the driver’s license, even
       after reasonable suspicion has dissipated. Id. ¶ 24 (Wright, P.J., dissenting) (citing
       People v. Hernandez, 2012 IL App (2d) 110266, ¶ 5, citing Bradley, 292 Ill. App. 3d at
       211). Justice Wright reasoned that Officer Bland was justified in detaining the
       defendant very briefly to insure he had a valid license and could lawfully drive away.
       2013 IL App (3d) 120128, ¶ 24 (Wright, P.J., dissenting). According to Justice Wright,
       Bland did not unduly prolong the stop by quickly asking the defendant to identify
       himself. Id. ¶ 25 (citing People v. Safunwa, 299 Ill. App. 3d 707, 714 (1998)).

¶ 11      We granted the State’s petition for leave to appeal. Ill. S. Ct. R. 315(a) (eff. Feb. 26,
       2010).



¶ 12                                        ANALYSIS

¶ 13        In reviewing a trial court’s ruling on a motion to suppress evidence, we apply a
       two-part standard of review. People v. Luedemann, 222 Ill. 2d 530, 542 (2006) (citing
       Ornelas v. United States, 517 U.S. 690, 699 (1996)). A trial court’s fact findings should
       be reviewed only for clear error, and will be reversed only if they are against the
       manifest weight of the evidence. Id. But where, as here, those facts are not disputed, the
       trial court’s ultimate ruling that suppression was warranted should be reviewed
       de novo. Id.

¶ 14       The legal principles that guide our analysis in this case are familiar and
       well-established. The fourth amendment to the United States Constitution, which
       applies to the States under the fourteenth amendment, protects the “right of the people
       to be secure in their persons, houses, papers, and effects, against unreasonable searches
       and seizures.” U.S. Const., amend. IV; Elkins v. United States, 364 U.S. 206, 213
       (1960); see also Ill. Const. 1970, art. I, § 6. That amendment safeguards individuals
       from arbitrary government action, and generally requires a warrant supported by
       probable cause. People v. Jones, 215 Ill. 2d 261, 269 (2005) (citing Katz v. United
       States, 389 U.S. 347, 357 (1967)).

¶ 15      However, the United States Supreme Court has recognized exceptions to the
       warrant requirement in cases involving diminished expectations of privacy or minimal
                                             -4-
       intrusions on privacy, where a warrantless search or seizure may be reasonable. Illinois
       v. McArthur, 531 U.S. 326, 330 (2001). Such cases include traffic stops. Traffic stops
       are certainly seizures under the fourth amendment (Whren v. United States, 517 U.S.
806, 809-10 (1996); People v. Bunch, 207 Ill. 2d 7, 13 (2003)), but they are less like
       formal arrests, and more like investigative detentions (Berkemer v. McCarty, 468 U.S.
420, 439 (1984)). Accordingly, the reasonableness of a traffic stop is gauged by the
       standard in Terry v. Ohio, 392 U.S. 1 (1968). Under Terry, a police officer may briefly
       detain and question a person if the officer reasonably believes that person has
       committed, or is about to commit, a crime. Terry, 392 U.S. at 21-22; see also 725 ILCS
       5/107-14 (West 2010). Such a detention is reasonable if it was initially justified, and if
       it was “reasonably related in scope to the circumstances which justified the interference
       in the first place.” Terry, 392 U.S. at 20; United States v. Brignoni-Ponce, 422 U.S.
873, 881 (1975) (holding “the stop and inquiry” must both be related in scope to the
       justification for their initiation). “[A]n investigative detention must be temporary and
       last no longer than is necessary to effectuate the purpose of the stop.” Florida v. Royer,
       460 U.S. 491, 500 (1983). A traffic stop that is initially justified “can become unlawful
       ‘if it is prolonged beyond the time reasonably required’ to complete the purpose of the
       stop.” Harris, 228 Ill. 2d at 239 (quoting Caballes, 543 U.S. at 407); see Hernandez,
       2012 IL App (2d) 110266, ¶ 5 (“an investigative stop that is originally lawful must
       cease once reasonable suspicion dissipates”).

¶ 16       As we stated in Harris, mere police questioning does not constitute a seizure under
       the fourth amendment. Harris, 228 Ill. 2d at 241 (quoting Muehler v. Mena, 544 U.S.
93, 101 (2005), quoting Florida v. Bostick, 501 U.S. 429, 434 (1991)); accord People v.
       McKnight, 198 Ill. App. 3d 530, 533 (1990) (“it is not necessary for a police officer to
       have probable cause to request production of a driver’s license and *** such a request
       does not create an illegal seizure”). This, however, does not end our analysis because
       “we must consider the possibility, not that each question is a ‘seizure,’ but that
       questioning may render the physical detention unreasonable.” (Emphasis omitted.)
       United States v. Childs, 277 F.3d 947, 952 (7th Cir. 2002). That is, questioning is not
       irrelevant in determining whether the detention has exceeded its lawful duration: “In a
       garden variety Terry stop, the nature of the questioning during a later portion of the
       detention may indicate that the justification for the original detention no longer
       supports its continuation.” United States v. Shabazz, 993 F.2d 431, 436 (5th Cir. 1993).
       In this regard, Caballes is instructive.

¶ 17      In Caballes, the defendant was stopped for speeding on an interstate highway.
       After the state trooper who initiated the stop radioed the dispatcher to report his
                                             -5-
       activity, another state trooper, a member of the state police drug interdiction team,
       headed for the location of the stop with a narcotics-detection dog. While the first
       trooper wrote the defendant a warning ticket, the second trooper walked the dog around
       the defendant’s car. The dog alerted the second trooper regarding the presence of drugs
       in the trunk. The defendant was arrested for a drug offense. He filed a motion to
       suppress evidence. The trial court denied that motion, and convicted the defendant. The
       appellate court affirmed that decision. People v. Caballes, 321 Ill. App. 3d 1063 (2001)
       (table) (unpublished order under Supreme Court Rule 23). This court reversed, holding
       that the canine sniff was performed in the absence of any specific and articulable facts
       suggesting drug activity, so the use of the dog unjustifiably enlarged the scope of a
       routine traffic stop into a drug investigation. People v. Caballes, 207 Ill. 2d 504 (2003).

¶ 18      The Supreme Court reversed. The Court noted that the initial seizure was based on
       probable cause to believe that the defendant was speeding, and concededly lawful. The
       court further noted:

              “[A] seizure that is lawful at its inception can violate the Fourth Amendment if
              its manner of execution unreasonably infringes interests protected by the
              Constitution. [Citation.] A seizure that is justified solely by the interest in
              issuing a warning ticket to the driver can become unlawful if it is prolonged
              beyond the time reasonably required to complete that mission.” Caballes, 543
U.S. at 407.

       In rejecting our analysis, the Court accepted the trial court’s conclusion that “the
       duration of the stop in this case was entirely justified by the traffic offense and the
       ordinary inquiries incident to such a stop.” Id. at 408.

¶ 19       Caballes links the reasonableness of a traffic stop’s duration to the reason for the
       stop. See Harris, 228 Ill. 2d at 235-36. But the reason for the stop varies from case to
       case. Though a police officer’s request for a driver’s license may be an expected,
       preliminary, and routine part of virtually every traffic stop (see United States v.
       Johnson, 680 F.3d 966, 974-75 (7th Cir. 2012)), it defies Caballes, and Terry, to
       suggest that “standard operating procedure” for most traffic stops is necessarily
       constitutionally permissible in all stops. The State is correct in its observation that the
       fourth amendment does not draw a bright line forbidding all police actions that could
       prolong a traffic stop even momentarily. But neither does it draw a bright line allowing
       such actions as a matter of course. Because our analysis under Terry focuses on
       reasonableness under the circumstances (see People v. Sorenson, 196 Ill. 2d 425, 441

                                                -6-
       (2001)), those circumstances dictate what inquiries are reasonable. To pass
       constitutional muster, a request for identification must be tethered to, and justified by,
       the reason for the stop. See Terry, 392 U.S. at 19 (holding that the length and scope of
       the detention “must be strictly tied to and justified by the circumstances which rendered
       its initiation permissible”) (internal quotation marks omitted); Royer, 460 U.S. at 500
       (“The scope of the detention must be carefully tailored to its underlying justification.”).

¶ 20       Here, Officer Bland had reasonable suspicion that the van’s registration was
       expired, but that suspicion disappeared when he conducted a computer check. The
       check, however, revealed the outstanding arrest warrant for Chattic, the registered
       owner of the van, whom Bland knew was a woman. Officer Bland could not determine
       whether the driver of the van was a woman, so he had reasonable suspicion that the
       driver was subject to seizure. That suspicion, like the first, disappeared when he saw
       that the defendant was not a woman and, therefore, could not be Chattic. Requesting
       the defendant’s license impermissibly prolonged the stop because it was unrelated to
       the reason for the stop.

¶ 21       We find the reasoning in United States v. McSwain, 29 F.3d 558 (10th Cir. 1994)
       persuasive. There, a police officer saw a vehicle with no front or rear license plate, but
       a temporary registration sticker in the rear window. The officer was unable to read the
       sticker, so he stopped the vehicle to verify the validity of the sticker. As he approached
       the vehicle, the officer observed that the sticker was valid, but he spoke to the driver
       and requested identification from the driver and a passenger. The driver did not have a
       license, but he provided other identification. The officer conducted a computer search
       and learned that the driver had a suspended license and a prior record of drug and gun
       violations. The officer returned to the vehicle, questioned the driver about his travel
       plans, and asked for consent to search. The subsequent search of the vehicle’s trunk
       revealed drugs and a gun. The driver filed a motion to suppress, which the trial court
       denied. He pleaded guilty to various drug and gun offenses.

¶ 22       The federal court of appeals reversed, holding that the initially valid stop evolved
       into an unreasonable detention because once the officer saw that the sticker was valid,
       the purpose of the stop was satisfied and further detention to question the driver about
       his itinerary and to request his license and registration “exceeded the scope of the
       stop’s underlying justification.” Id. at 561. The court noted that while other cases from
       that circuit had held that an officer conducting a routine traffic stop may inquire about
       identity and travel plans, those cases were inapposite; they involved “situations in
       which the officer, at the time he or she asks question or requests the driver’s license and
                                                -7-
       registration, still has some ‘objectively reasonable articulable suspicion’ that a traffic
       violation ‘has occurred or is occurring.’ ” Id. (quoting United States v. Soto, 988 F.2d
1548, 1554 (10th Cir. 1993)). Because the officer’s reasonable suspicion regarding the
       validity of the sticker was “completely dispelled prior to the time” he questioned the
       driver and requested his license, he lacked reasonable suspicion to prolong the
       detention. (Emphasis in original.) Id. at 561-62.

¶ 23       Safunwa, a case from our appellate court, provides apt contrast. In that case, a
       federal marshal was searching for a fugitive with an outstanding arrest warrant for
       heroin distribution. The marshal had never personally seen the fugitive, but he did have
       a photograph of him. During surveillance, the marshal observed a vehicle whose driver
       matched the approximate height, weight, and age of the fugitive. The marshal followed
       the vehicle for approximately half an hour, and eventually pulled next to the vehicle to
       get a closer look at the driver. Based upon this observation, the marshal believed the
       driver was the fugitive. Although neither the driver nor the vehicle was in apparent
       violation of any traffic laws, the marshal curbed the vehicle and asked the driver for his
       license. The driver handed the marshal a citation bearing his name, and not the
       fugitive’s name. The marshal conducted a computer search of the driver’s identity,
       which revealed that the driver’s license had been suspended. The driver was arrested
       and charged with driving on a suspended license. A subsequent search at the police
       station produced drug evidence. The driver filed a motion to suppress, and the trial
       court denied the motion.

¶ 24       The appellate court affirmed, holding that the marshal was justified in not only
       stopping the vehicle, but also requesting the driver’s identification. Safunwa, 299 Ill.
       App. 3d at 711. The court, relying on cases holding that requests for identification
       during traffic stops are permissible, still correctly reasoned that the similarity between
       the driver and the fugitive rendered the request in that case constitutionally permissible.
       Id. Unlike the driver in Safunwa, the defendant here bore no superficial resemblance to
       the subject of the arrest warrant.

¶ 25        The State asserts that Officer Bland asked only for basic documentation that all
       Illinois drivers are required to carry. See 625 ILCS 5/6-112 (West 2010) (requiring
       licensed drivers to keep their licenses in their immediate possession while operating
       motor vehicles and to display those licenses upon demand by law enforcement




                                                -8-
       officials). 1 The State insists that the request was brief, minimally intrusive, and related
       vaguely to officer safety, so it was reasonable under the totality of the circumstances.
       But the State offers little else in the way of constitutional analysis, and instead points
       out that requests for identification have been upheld in several closely analogous cases,
       including Hernandez, Bradley, and People v. Bartimo, 345 Ill. App. 3d 1100 (2004).

¶ 26       Those cases do stand for the proposition that a police officer may always request
       identification during a traffic stop, even after reasonable suspicion evaporates. See
       also, e.g., People v. Ortiz, 317 Ill. App. 3d 212, 220 (2000) (stating, without citation,
       that “[w]hen a police officer is engaged in a minor traffic stop, he may briefly detain the
       driver to request a valid driver’s license”); People v. Koutsakis, 272 Ill. App. 3d 159,
       163 (1995); People v. Jennings, 185 Ill. App. 3d 164, 169 (1989). Some federal appeals
       courts, as well as courts in other states, have adopted a similar rule. See, e.g., United
       States v. Peralez, 526 F.3d 1115, 1119 (8th Cir. 2008) (“During a traffic stop, an officer
       may detain the occupants of the vehicle ‘while the officer completes a number of
       routine but somewhat time-consuming tasks related to the traffic violation,’ ” including
       requesting the driver’s license.); United States v. Pruitt, 174 F.3d 1215, 1219 (11th Cir.
       1999) (“An officer conducting a routine traffic stop may request a driver’s license and
       vehicle registration ***.”); State v. Candelaria, 245 P.3d 69, 75 (N.M. App. 2010)
       (“As long as the vehicle has been validly stopped, for whatever reason, police may
       always ask the driver to produce” license, registration, or insurance documents, “even
       after the original suspicion evaporates,” because the driver has no legitimate
       expectation of privacy in such documents.). But such a broad rule, however attractive
       in its simplicity and valuable in its potential to detect crime, stands on weak
       constitutional footing. Simply put, unless a request for identification is related to the
       reason for the stop, it impermissibly extends the stop and violates the Constitution. To
       the extent Illinois appellate court cases, including Hernandez, Bradley, and Bartimo,
       hold otherwise, they are overruled.

¶ 27       We note in closing that the State does not contend this was a consensual encounter.
       Officer Bland asked for the defendant’s license, registration, and proof of insurance
       before he informed the defendant of the reason for the stop, and he never gave the
       defendant an “all clear.” See United States v. Alexander, 448 F.3d 1014, 1016 (8th Cir.
       2006). Of course, a police officer need not inform a driver that he or she is free to leave
       before making further inquiries. See Ohio v. Robinette, 519 U.S. 33, 39-40 (1996); but
           1
            The State does not argue that the defendant violated section 6-112, or that, if he did, that offense
       provided Officer Bland with new reasonable suspicion to extend the stop. Accordingly, we need not
       address the relevance of that statute to the issue here.
                                                      -9-
       see People v. Adams, 225 Ill. App. 3d 815, 819 (1992) (holding that, once a police
       officer determined that a defendant’s temporary registration was valid, “it just naturally
       follows” that the officer would “approach the defendant, explain the reason for the
       stop, apologize, and advise defendant he was free to leave”). But something must occur
       to terminate a traffic stop that has lost its justification and become unlawful before we
       can analyze any inquiries as consensual.

¶ 28       Our holding is limited to the facts in this case. Because Officer Bland lacked
       reasonable suspicion after he learned the defendant could not be the subject of the
       outstanding arrest warrant, his request for the defendant’s license impermissibly
       prolonged the stop and violated the fourth amendment.



¶ 29                                      CONCLUSION

¶ 30       For the reasons that we have stated, the judgment of the appellate court is affirmed.



¶ 31       Affirmed.



¶ 32       CHIEF JUSTICE GARMAN, dissenting:

¶ 33       I agree with the majority on much of its analysis and that this case presents a narrow
       question regarding the permissible bounds of a nonconsensual Terry-style traffic stop.
       The defendant’s production of a license was compelled. All of Officer Bland’s
       reasonable suspicion that the driver might have a warrant out for his arrest evaporated
       when he saw that the defendant was not Pearlene Chattic. Asking for the defendant’s
       license would be prohibited under Illinois v. Caballes, 543 U.S. 405, 407 (2005), if it
       “prolonged [the stop] beyond the time reasonably required” to carry out its initial
       purpose. But the majority’s result complicates law enforcement without any significant
       analysis of the fourth amendment interest preserved. To reach this result, the majority
       relies on one Illinois case that is distinguishable on its facts but, in its reasoning, would
       counsel the opposite result. People v. Safunwa, 299 Ill. App. 3d 707 (1998). The
       majority also relies on a federal case, United States v. McSwain, that precedes the
       Supreme Court’s most recent word on stop-prolonging by eleven years—and which
       appears to use the very test the Supreme Court struck down in Caballes. United States

                                                - 10 -
       v. McSwain, 29 F.3d 558 (10th Cir. 1994). Relying on these two unstable footholds, the
       majority overrules a number of Illinois appellate court cases that reached the opposite
       result, and the majority largely misses the import of the Supreme Court’s ruling in
       Caballes, which this court previously recognized in People v. Harris, 228 Ill. 2d 222
       (2008).

¶ 34       In Illinois v. Caballes, the Supreme Court considered whether a drug-detecting dog
       sniff of a vehicle stopped for speeding violated the driver’s fourth amendment rights.
       The Supreme Court accepted the conclusion of our courts that “the duration of the stop
       in this case was entirely justified by the traffic offense and the ordinary inquiries
       incident to such a stop.” (Emphasis added.) Caballes, 543 U.S. at 408. The Court
       rejected this court’s conclusion that bringing a drug-detecting dog to the scene
       “impermissibly broadened the scope of the traffic stop *** into a drug investigation.”
       People v. Caballes, 207 Ill. 2d 504, 509 (2003). The Supreme Court upheld the dog
       sniff and subsequent search because the stop was not “prolonged beyond the time
       reasonably required to complete that mission” of writing a warning ticket. Caballes,
543 U.S. at 407.

¶ 35        In People v. Harris, this court applied Caballes and upheld admission of the fruits
       of a search incident to the arrest of a passenger. The arresting officer had discovered
       warrants for the passenger’s arrest after asking that passenger for his driver’s license.
       The officer testified that he had asked for the passenger’s license so that the passenger
       might be able to remove the car from the scene, as the vehicle’s driver was to be
       arrested. This court held that a warrant check does not violate the fourth amendment, so
       long as it does not “unnecessarily prolong[ ]” the stop, and the stop is “ ‘otherwise
       executed in a reasonable manner.’ ” Harris, 228 Ill. 2d at 237 (quoting Caballes, 543
U.S. at 408). Harris did not argue that the warrant check had unreasonably prolonged
       the stop. Id. at 236. He did argue he did not voluntarily turn over his driver’s license, an
       argument this court rejected on the basis that the defendant-passenger was free to
       decline the license request even though he could not terminate the encounter. Id. at
       248-49. This court also recognized that Caballes struck down the “fundamental
       alteration of the nature of the stop” prong this court had adopted for determining if an
       initially lawful stop had become unlawful. Id. at 242. This left only the duration prong
       intact. Id.

¶ 36       Yet in the case at bar, the majority reaches back to 1994, eleven years before the
       Supreme Court’s decision in Caballes, to find support in a case that suppressed a search
       on the grounds it “exceeded the scope of the stop’s underlying justification.” McSwain,
                                                - 11 -
29 F.3d at 561. The McSwain court made its decision about the permissible scope of the
       stop without the benefit of the Caballes Court’s guidance. In its brief analysis, the
       McSwain court did not make clear whether it made its decision properly on duration or
       erroneously on the nature of the stop, but it did apply the bright-line rule the majority
       disclaims. Supra ¶ 19 (“[T]he fourth amendment does not draw a bright line forbidding
       all police actions that could prolong a traffic stop even momentarily.”); see McSwain,
29 F.3d at 561 (“Once Trooper Avery approached the vehicle on foot and observed that
       the temporary sticker was valid and had not expired, the purpose of the stop was
       satisfied” and any further inquiries “exceeded the scope of the stop’s underlying
       justification.”). Not having the benefit of the Caballes decision before it, the McSwain
       court never considered whether the officer’s further actions might qualify as “ordinary
       inquiries incident to such a stop,” nor did it make clear that the officer improperly
       prolonged the stop.

¶ 37       McSwain’s lack of clarity in its mode of analysis and the shift in this area of the law
       in the intervening years both counsel against relying upon it so strongly. The problem is
       exacerbated by portions of the majority opinion which suggest continuing vitality for
       “the nature of the stop,” despite its demise in Caballes. Under the relevant authorities,
       the initial purpose of the stop clearly plays a role in defining the permissible duration.
       But portions of the majority opinion—e.g., “Simply put, unless a request for
       identification is related to the reason for the stop, it impermissibly extends the stop and
       violates the Constitution”—appear to reason that Officer Bland’s license request was a
       per se prolonging of the stop, which must be impermissible because it was outside the
       scope of his original purpose. Supra ¶ 27. This reasoning is perilously close to a
       resurrection of the defunct “nature of the stop” prong: if asking for a license is outside
       the current nature of the stop, then asking for a license is per se a prohibited prolonging.
       Caballes amply demonstrates the flaw in such a notion: the dog sniff was completely
       unrelated to the speeding offense but occurred in parallel time to the issuance of the
       warning ticket and thus did not prolong the stop. 2 This court should take care to be clear
       that the “nature of the stop” prong is no longer a part of the test for exceeding the
       permissible scope of a seizure; it should also take care to avoid relying on cases that
       may have been decided on that basis. If the court finds the case law on this issue

           2
             Slightly different facts in this case would also demonstrate the error: if defendant had been
       traveling with a woman who plausibly might have been Pearlene Chattic, and Officer Bland had been
       traveling with a fellow officer, Caballes would not find a prolonging in Officer Bland asking defendant
       for his driver’s license while a fellow officer asked the female passenger if she was Pearlene Chattic.
       Officer Bland’s license request would be unrelated to the purpose of the stop, but it would not prolong
       the stop.
                                                    - 12 -
       underdeveloped within the state, it should instead look to more recent federal precedent
       that lacks any indication of having been decided on grounds that have since been held
       incorrect. See, e.g., Arizona v. Johnson, 555 U.S. 323, 333 (2009) (“An officer’s
       inquiries into matters unrelated to the justification for the traffic stop, this Court has
       made plain, do not convert the encounter into something other than a lawful seizure, so
       long as those inquiries do not measurably extend the duration of the stop.” (Emphasis
       added.)) (upholding officer’s questioning of passenger about gang affiliation); United
       States v. Dixie, 382 F. App’x 517, 519 (7th Cir. 2010) (“In Childs we explicitly held
       that the Fourth Amendment does not require the release of a person from a traffic stop
       ‘at the earliest moment that step can be accomplished.’ [Citation.] Instead, ‘[w]hat the
       Constitution requires is that the entire process remain reasonable. Questions that hold
       potential for detecting crime, yet create little or no inconvenience, do not turn
       reasonable detention into unreasonable detention.’ ” (quoting United States v. Childs,
       277 F.3d 947, 954 (7th Cir. 2002))).

¶ 38       The other case on which the majority leans, Safunwa, is factually distinguishable
       from the case at bar regarding the driver’s license request. Because Safunwa had the
       same approximate height, weight, age, hairstyle, and mustache as a wanted fugitive,
       officers in that case had a justifiable basis to believe the driver might have been the
       fugitive they were seeking. Safunwa, 299 Ill. App. 3d at 709, 711. Accordingly, the
       officers had sufficient suspicion to request a driver’s license. Id. The Safunwa decision
       is unremarkable in its resolution that officers can request a driver’s license of a driver
       when they suspect he is a wanted fugitive, and it does not substantially guide the
       outcome of this case, in which Officer Bland has testified he had no suspicion the
       defendant had committed other crimes.

¶ 39       But the Safunwa court’s resolution of the other issues confronting it counsels
       strongly against the majority’s result here. Having obtained identification indicating
       Safunwa was not the fugitive sought, the officers nonetheless carried out a warrant
       check on the driver’s identity. Only on the issue of the warrant check did the Safunwa
       court actually confront the question of whether officers unreasonably deviated from the
       original scope of the stop. In reviewing that issue, Safunwa favorably cited several
       cases that would uphold the license demand in the present case. Id. at 713 (“In both
       McKnight and Francis, courts held that police had the right to request production of a
       driver’s license without probable cause and that such a request did not constitute an
       illegal seizure.”); id. at 713-14 (analogizing to a court upholding a warrant check after a
       driver tendered an apparently valid driver’s license; noting Idaho, Oregon, and
       Wisconsin cases allowing such checks). The Safunwa court simply concluded that a
                                                 - 13 -
       warrant check of a driver who matched a fugitive in a vague sense was a lesser
       intrusion under the fourth amendment than requesting a driver’s license and checking
       for warrants without reasonable suspicion. Because the other cases permitted the
       license request and warrant check, the Safunwa court reasoned the warrant check alone
       was a lesser intrusion. Safunwa is, in the light most favorable to the majority’s
       argument, simply distinguishable from the facts in this case. But the cases forming
       Safunwa’s rationale would have upheld this license demand, giving us ample reason to
       believe the Safunwa court would have as well.

¶ 40       Neither McSwain nor Safunwa should guide this court to this result. McSwain is
       conclusory, dated, and may well have been decided on grounds the Supreme Court has
       since overruled. Safunwa is inapposite on the question of asking for a license but would
       counsel favorably toward police taking further actions like warrant checks. The
       majority opinion suffers a dearth of authorities that adequately support its result.

¶ 41        The United States Supreme Court has given previous guidance on the fourth
       amendment intrusion that can accompany demanding a driver’s license without
       suspicion that a driver is committing a crime or subject to arrest, in Delaware v.
       Prouse, 440 U.S. 648 (1979). Prouse is not directly applicable in that it concerns stop
       initiation, rather than the permissible duration of a stop, but it does provide guidance as
       to how this court might analyze the fourth amendment intrusion at issue. In Prouse, the
       Supreme Court considered whether a patrol officer could discretionarily stop an
       automobile solely to check the license status of its driver. There was no probable cause
       to believe the driver had committed a traffic offense, nor any reason to suspect the
       driver was subject to seizure for violation of the law. The Court considered contexts in
       which it had upheld random license checks, contrasting the objective and subjective
       fourth amendment intrusions in those contexts to the stop at issue. The objective fourth
       amendment intrusions considered were “ ‘the stop itself, the questioning, and the visual
       inspection.’ ” Id. at 656 (quoting United States v. Martinez-Fuerte, 428 U.S. 543, 558
       (1976)). The subjective fourth amendment intrusions considered were “ ‘the generating
       of concern or even fright on the part of lawful travelers.’ ” Id. (quoting
       Martinez-Fuerte, 428 U.S. at 558). The Court in Prouse assessed the “important ends”
       of highway safety against the likelihood a spot check would produce results, to
       determine whether it was a “sufficiently productive mechanism to justify the intrusion
       upon Fourth Amendment interests which such stops entail.” Id. at 659. Reasoning that
       drivers stopped for observed traffic offenses were more likely than the public at large to
       be unlicensed, the Court concluded random license-check stops were not sufficiently
       productive. Id. at 660. The fourth amendment intrusions, despite being “limited in
                                                - 14 -
       magnitude,” were unjustified because they occurred “at the unbridled discretion of law
       enforcement officials.” Id. at 661. “This kind of standardless and unconstrained
       discretion is the evil the Court has discerned when in previous cases it has insisted that
       the discretion of the official in the field be circumscribed, at least to some extent.” Id.

¶ 42       Applying the Supreme Court’s balancing to the case at bar, the objective intrusions
       of the stop and visual inspection had already occurred by the time Officer Bland asked
       for defendant’s license. All that remained of the objective intrusions identified in
       Prouse would be “questioning.” It is difficult to fully analyze the subjective intrusion
       of asking for defendant’s license after he was lawfully stopped. The trial court
       testimony gives no indication whether defendant knew Chattic had a warrant out for
       her arrest, or if he might have understood the traffic stop to be about her warrant and
       not his driving. But in any event, he had no reasonable expectation that his status as an
       unlicensed driver would remain private once he was lawfully stopped. To the extent
       defendant experienced heightened subjective intrusion by virtue of knowing he drove
       without a license, it was defendant’s creation and not Officer Bland’s. Toward the
       Prouse Court’s analysis of whether this might be a “sufficiently productive
       mechanism” to justify its impact on the fourth amendment, it is not necessary to
       speculate whether drivers who borrow vehicles from registrants wanted by the law
       pose more risk of driving unlicensed. The fourth amendment intrusion of asking for a
       license from a driver who is already lawfully stopped is both objectively and
       subjectively minimal. This is especially true where, as here, there was a complete
       absence of officer discretion in asking for the license. Officer Bland testified on direct
       and cross examination that asking for a license from drivers pulled over was “standard
       operating procedure” and “a matter of routine.” I agree with the majority that
       departmental policy will not remedy a constitutional infirmity; however, it does
       eliminate the central concern of Prouse and further minimize any fourth amendment
       intrusion presented by asking for defendant’s license. Prouse thus counsels that any
       intrusion presented by demanding a license of a driver already lawfully pulled over
       while driving on a public roadway is minimal.

¶ 43       Applying Caballes, Harris, and Prouse to the case at bar, I would agree with the
       majority that defendant’s compliance with Officer Bland’s request for a license was
       compelled. Accordingly, the stop’s duration was reasonable only if it was not
       prolonged beyond the time justified by looking for Pearlene Chattic and the “ordinary
       inquiries incident to such a stop.” I do not agree with the majority’s reasoning that
       Officer Bland’s request for a license was a per se prolonging of the stop and would
       instead consider requesting a driver’s license of a driver lawfully stopped on a public
                                              - 15 -
       roadway to be an “ordinary inquir[y] incident to such a stop,” under Caballes. As
       discussed above, the objective and subjective fourth amendment intrusion in
       examining the license of a driver who is already lawfully stopped is minimal. Where
       that driver is operating a vehicle on a public roadway at the time the lawful stop is
       initiated, it is entirely reasonable that an officer ensure he is legally permitted to drive
       that vehicle away when the stop concludes.

¶ 44       I would hold that where an officer lawfully initiates a traffic stop, carries out that
       stop reasonably, and acts pursuant to department policy, the officer may request a
       driver’s license from the driver of that vehicle, as an ordinary inquiry incident to such a
       stop. This would hold true whether the officer pulled the vehicle over due to a warrant
       for the arrest of the vehicle’s registrant, for reasonable suspicion of an offense which
       proves to be accurate, or for reasonable suspicion of an offense which evaporates as he
       looks into it.

¶ 45       The majority’s rule, while narrow in this case, casts a wider shadow—that officers
       need an independent basis for requesting a driver’s license in a lawful traffic stop. This
       result protects a driver from an objectively and subjectively minimal intrusion, at the
       expense of complicating law enforcement in a situation “especially fraught with danger
       to police officers.” Michigan v. Long, 463 U.S. 1032, 1047 (1983). The Supreme Court
       has recognized that danger to driver and officer alike is minimized “if the officers
       routinely exercise unquestioned command of the situation.” (Internal quotation marks
       omitted.) Maryland v. Wilson, 519 U.S. 408, 414 (1997). In addition to increasing risk
       by injecting needless uncertainty to law enforcement, the majority’s decision also
       creates tension 3 with the legislature’s expressed intent toward transparency in traffic
       stops. See 625 ILCS 5/11-212 (West 2012) (requiring law enforcement officers to
       gather statistical information on drivers stopped or cited; requiring Department of
       Transportation to analyze data and assess practices that resemble racial profiling). To
       reach this result, the majority has relied on cases that are outdated or inapposite,
       without examining whether the actions taken in this stop meaningfully intruded upon
       defendant’s fourth amendment rights.




           3
            If not direct conflict—suppose a slightly different factual scenario of an officer who stopped a
       vehicle for what appeared to be expired registration and discovered on his approach that the registration
       was valid. Under the majority’s rule, it would seem the officer would not be permitted to prolong the stop
       by continuing to the window to get the driver’s demographic information. See 625 ILCS 5/11-212 (West
       2012).
                                                      - 16 -
¶ 46   I find they did not, and I respectfully dissent.



¶ 47   JUSTICE THOMAS joins in this dissent.




                                            - 17 -